Citation Nr: 0011917	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for additional 
right eye disability due to surgeries at the Richmond, 
Virginia VA Medical Center (VAMC) in 1984.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.  Her claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for additional right 
eye disability, post-operative status, was received by the RO 
in March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision in which 
the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional right eye 
disability as a result of surgeries performed at a VA 
facility in 1984.


FINDINGS OF FACT

1.  On January 23, 1984, the veteran had visual acuity in the 
right eye of 20/60; on January 24, 1984, during the course of 
performing a surgical procedure known as a vitreous tap on 
the veteran's right eye, the posterior capsule was torn when 
the needle was removed from the eye.

2.  The veteran's visual acuity in the right eye following 
the January 1984 surgery was 20/800 uncorrected; a second 
surgery in March 1984 performed to remove the cataract which 
formed following the first surgery included an unplanned 
extracapsular cataract extraction when the anterior capsule 
of the right eye broke.

3.  Following the March 1984 surgery, the veteran's visual 
acuity in the right eye remained 20/800 uncorrected and the 
veteran suffers from pain in that eye; current clinical 
findings reveal visual acuity in the right eye  of 20/200 
uncorrected.





CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional eye disability due to 
surgeries performed at the Richmond, Virginia VAMC in 1984 
are warranted.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that after she was seen by two 
ophthalmologists in 1983 at the Richmond, Virginia VAMC, she 
was admitted on their proposal for a routine surgical 
procedure, a vitreous tap, on January 23, 1984.  Her visual 
acuity at admission was 20/60 in the right eye and 20/20 in 
the left eye.  There was no history or evidence of cataracts 
or scarring of the ocular anatomy on January 23, 1984.  
During the vitreous tap procedure on January 24, 1984, a 
resident ophthalmologist tore the posterior capsule on 
removing the needle from the eye.  On the first post-
operative day, the veteran had count fingers vision in the 
right eye and the posterior capsule was noted to be cloudy; 
visual acuity was 20/800 uncorrected.  Complications included 
the formation of an early cataract, loss of vision and pain 
in the eye.  A second surgery was performed on March 6, 1984, 
for the purpose of removing the cataract which had formed as 
a result of the first surgery.  During the second surgical 
procedure, the anterior capsule broke and the veteran had 
what was described as an unplanned extracapsular cataract 
extraction of the right eye.  Most of the capsule material 
was removed from the eye at the time of surgery with some 
remaining cortical material in the anterior vitreous.  The 
veteran's post-operative vision remained 20/800 uncorrected.




In February 1988, the veteran underwent an epikeratophakia on 
the right eye due to aphakia.  The hospital discharge summary 
noted a history of vitreous tap in 1984 which showed 
lymphocytes and subsequently caused development of a cataract 
post-operatively.  The veteran underwent a cataract 
extraction in March 1984.  She failed soft and hard contact 
lenses and was not a candidate for a secondary intraocular 
lens implantation secondary to uveitis.

On VA examination in June 1995, the veteran was noted to have 
visual acuity in the right eye of 20/200, uncorrected.  
Examination of the right cornea showed an epikeratophakia 
graft.  The veteran was aphakic in the right eye; fundoscopic 
examination of the right eye was significant for a mild 
epiretinal membrane just inferior to the fovea and marked RP 
atrophy and hypertrophy in the periphery of the right eye.


II.  Analysis

Initially, the Board notes that the veteran has presented a 
well grounded claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional eye 
disability following surgeries at the Richmond, Virginia VAMC 
in 1984.  That is, she has presented a claim which is at 
least plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

The veteran reopened her claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 in March 1992, following 
the decision of the Court in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The provisions of 38 C.F.R. § 3.358(c)(3), 
formerly required that in order for compensation to be 
payable under 38 U.S.C.A. § 1151, there had to be a showing 
that additional disability resulted from VA medical 
treatment, including surgery, and that such additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar 



instances of indicated fault on the part of VA.  In Gardner, 
supra, the United States Court of Appeals for Veterans Claims 
(Court) invalidated the requirement of fault 
contained in 38 C.F.R. § 3.358(c)(3).  The provisions of 
38 C.F.R. § 3.358, excluding section (c)(3), remained valid.  
This decision was ultimately affirmed by the United States 
Supreme Court  in Brown v. Gardner, 115 S.Ct. 552 (1994).  
The Court's decision in the Gardner case applies to all 
claims for 1151 benefits filed prior to October 1, 1997.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).

However, as noted above, the veteran's claim to reopen was 
received in March 1992.  As such, consideration of her claim 
is based on the old law (consistent with the holding of the 
Court in Gardner) and does not require a finding of fault on 
the part of VA.

Under the pre-October 1997 law, 38 U.S.C.A. §1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 


physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which the hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358 (b). 38 C.F.R. § 
3.358 (c) (3) now provides that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

The medical evidence of record is sufficient to support the 
claim for the benefits sought under the law extant subsequent 
to the Gardner decision and prior to October 1, 1997.  The 
veteran's visual acuity in the right eye prior to surgery in 
January 1984 was 20/60 uncorrected.  Following surgeries in 
January 1984 and March 1984, visual acuity was 20/800 
uncorrected.  Recent VA examination findings show visual 
acuity in the right eye of 20/200 uncorrected.  Based on the 
report of complications during the January and March 1984 
surgeries, it is more likely than not that the additional 
disability in the right eye (manifested by the decrease in 
visual acuity in that eye) resulted from the VA surgical 
procedures.  This is all that needs to be established to 
support a grant of benefits sought in this case.  Against 
this background, the Board finds that a grant of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. §1151 for 
additional right eye disability based on surgeries performed 
at the Richmond, Virginia VAMC in 1984 is in order.



ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. §1151 (West 1991) for additional right eye 
disability based on surgeries performed at the Richmond, 
Virginia VAMC in 1984 are granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

